Citation Nr: 0209344	
Decision Date: 08/07/02    Archive Date: 08/12/02

DOCKET NO.  90-44 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for paranoid-type 
schizophrenic reaction.  


REPRESENTATION

Appellant represented by:	Glenn S. McCormick, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from November 1975 until 
August 1976 and from August 1977 until April 1978.  This 
matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a May 1990 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Newark, New 
Jersey, which denied the benefit sought on appeal.  Since 
that time the claims file has been transferred to the RO in 
St. Petersburg, Florida.  

This case was previously before the Board in July 1991, 
February 1993, March 1995 and January 2000.  The July 1991 
decision was subsequently vacated by the United States Court 
of Veterans Appeals (Court) in a September 1992 order.  In 
February 1993 the Board ordered a remand in accordance with 
the Court decision.  Further remands were ordered in March 
1995 and January 2000 to accomplish further development.  The 
RO has now returned the claims file to the Board for further 
appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.
 
2.  The competent medical evidence does not show the 
veteran's presently diagnosed schizophrenia to be causally 
related to active service.


CONCLUSION OF LAW

Schizophrenia was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107(b) (West 
1991 & Supp. 2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.159); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial matters

Procedural history

A review of the claims file reveals that the veteran's claim 
of entitlement to service connection for a psychiatric 
disability was first considered and denied by the RO in a May 
1990 rating decision.  The veteran disagreed with that 
determination and initiated an appeal.  The matter came 
before the Board in July 1991, at which time a denial was 
ordered.  However, the Board's July 1991 decision, as 
pertaining to the issue in question, was vacated by the Court 
in September 1992.  It was determined that inadequate efforts 
had been undertaken to associate certain documents with the 
claims file.  

In February 1993 the Board issued a remand instructing the RO 
to develop the veteran's claim in accordance with the Court's 
order.  While the evidence reflects that requests were made 
for specified medical records, many such records were still 
had not been obtained when the file returned to the Board in 
March 1995.  Another remand was therefore ordered to 
accomplish additional development.  Such efforts resulted in 
much new evidence becoming affiliated with the claims file, 
including records from the Social Security Administration.  
The Board in March 1995 also instructed the RO to schedule 
the veteran for a psychiatric examination.  

Despite the inclusion of these new records and the completion 
of a psychiatric examination, the Board in January 2000 
determined that yet another remand was necessary.  At that 
time, the RO was requested to determine whether the veteran 
was competent to pursue his claim, and to arrange for 
appointment of a guardian if not.  The RO was also asked to 
clarify the identity of the veteran's service representative, 
and to schedule the veteran for a new psychiatric examination 
if it was determined that the previous examination was not 
performed by a psychiatrist as mandated in the prior remand 
of March 1995.  Subsequent to the January 2000 remand, the 
veteran received psychiatric examinations in August 2000 and 
October 2000.  As all required development has now been 
achieved, the claim is ready for consideration on the merits.

Duty to notify/assist

As a preliminary matter, the Board notes that while this 
appeal was pending, legislation was passed that enhances VA's 
duties to notify a claimant regarding the evidence needed to 
substantiate a claim and to assist a claimant in the 
development of a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A 
(West Supp. 2001).  The change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000 ("VCAA"), or filed 
before the date of enactment of the VCAA and which are not 
final as of that date.  To implement the provisions of the 
law, VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

In the present case, the RO provided the claimant with 
detailed notice concerning the VCAA in the April 2002 
supplemental statement of the case.  Thus, the veteran has 
been put on notice as to the new requirements regarding the 
duty to assist and well as the enhanced notice requirements.  
Moreover, the Board has reviewed the file, and finds that the 
requirements under the VCAA have been met.  

Regarding the VCAA, the Board finds that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claim, which included copies of the rating 
actions, a statement of the case issued in August 1990 and 
supplemental statements of the case issued in November 1994, 
December 1996, August 1998, June 1999 and April 2002.  The 
remands by the Board in this matter, as well as the now 
vacated 1991 determination, provided further notice on the 
evidence needed to support the claim. 

The RO also made satisfactory efforts to ensure that all 
relevant evidence had been associated with the claims file.  
Specifically, the claims file shows that attempts were made 
to obtain psychiatric evaluations performed by L.W.F., Ph.D.  
While L.W.F. responded in May 1993 by stating that all 
records pertaining to the veteran had been destroyed, copies 
of at least some of these records were obtained via 
submissions by the Social Security Administration.  

Furthermore, the claims file demonstrates that the RO 
conducted a search for psychiatric evaluations performed 
around 1978 while the veteran was serving a jail sentence in 
Avenal, New Jersey.  Other evidence of record revealed that 
the New Jersey Department of Corrections would not turn over 
such documentation to the RO in the absence of a Court order.  
In May 1996 the RO sent the veteran a letter to inform him of 
their difficulties in acquiring such records from the Adult 
Diagnostic and Treatment Center in Avenal.  The RO explained 
to him that he should attempt to obtain such documents 
himself.  The RO provided the names of legal aid services in 
the event that the veteran required assistance.  While the 
file does not appear to contain any documents from the 
Treatment Center in Avenal, many psychiatric evaluations, 
performed by multiple physicians dating from October 1980 
until October 1987 are of record.  Moreover, the veteran was 
afforded VA examinations in November 1989, October 1993, July 
1998, November 1998, August 2000 and October 2000 in 
connection with his claim.  Additionally, the file contains 
service medical records, submissions from the Social Security 
Administration and the South Carolina Department of Mental 
Health, and a transcript of a hearing before the Board in 
April 1991.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication that there remains any further outstanding 
evidence that could substantiate the claim.  The RO has 
provided notice of its efforts to obtain evidence, and notice 
of where those efforts did not obtain the evidence sought.  
The veteran was specifically advised of his responsibilities 
with regard to the records from the Treatment Center in 
Avenal.  In light of all of these actions, the obligation 
that the RO provide the claimant with any notice about how 
the responsibilities are divided between VA and the claimant 
in obtaining evidence is now satisfied or moot. 

Relevant law and regulations

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1110 (West Supp. 
2001); 38 C.F.R. § 3.303 (2001).  Service connection may also 
be granted for any disease diagnosed after discharge when all 
of the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  Certain disorders, such 
as psychoses, are presumed to have been incurred in service 
if manifested within one year of separation from service to a 
degree of 10 percent or more, provided that the veteran has 
served a minimum of ninety days either during a period of war 
or during peacetime service after December 31, 1946.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

In considering in-service incurrence or aggravation, the mere 
fact of an in-service injury is not enough; there must be 
chronic disability resulting from that injury. If there is no 
evidence of a chronic condition during service, or an 
applicable presumption period, then a showing of continuity 
of symptomatology after service is required to support the 
claim. 38 C.F.R. § 3.303(b).  Evidence of a chronic condition 
must be medical, unless it relates to a condition to which 
lay observation is competent.  See Savage v. Gober, 10 Vet. 
App. 488, 495-498 (1997).  If service connection is 
established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  Id.  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d).

Finally, in determining entitlement to service connection, it 
is important to note that a veteran is afforded a presumption 
of sound condition upon entry into service, except for any 
defects noted at the time of examination for entry into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  This presumption 
can be rebutted by clear and unmistakable evidence that such 
a disability existed prior to service and was not aggravated 
by service.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  


Factual background

The veteran's enlistment examination in October 1975 was 
negative for any psychiatric conditions.  A subsequent 
examination in August 1976 similarly showed no abnormalities.  
In January 1977 the veteran was treated for complaints of a 
"nervous reaction."  During the evaluation, he was alert 
but slightly dysphoric, with a depressed affect.  He related 
questionable visual hallucinations and reported increased 
vague somatic complaints over the prior two months.  The 
diagnostic impression was characterological, passive-
aggressive personality.  The veteran was evaluated again a 
few days later by a different examiner, who rendered the same 
impression.  The veteran was referred for a neurological 
evaluation in January 1978.  A mental status examination 
found no evidence of organicity, psychosis, anxiety or 
depression.  He was diagnosed with passive-aggressive 
personality.  A separation examination in April 1978 revealed 
no psychological problems.  

Following service, the veteran was examined in October 1980 
by L.W.F.  He described symptomatology including auditory 
hallucinations that were sexual in nature.  The veteran 
underwent psychological testing and was diagnosed with 
paranoid schizophrenia.  The veteran was next examined in 
December 1980, by S.D., M.D.  A diagnosis of schizophrenic 
reaction, paranoid type, was made.  

In October 1982, the veteran was again examined, this time in 
connection with a claim for Social Security benefits.  The 
examiner was S.Z., D.O.  The veteran was found to be 
delusional, is loosely associated and tangential cognition.  
The Axis I diagnosis rendered was that of schizophrenia, 
chronic, undifferentiated type.  He was also diagnoses with 
personality disorder.  Records from the South Carolina 
Department of Mental Health (SCDMH) reveal a diagnosis of 
borderline personality disorder in June 1985.  The veteran's 
next psychological evaluation occurred in October 1987.  The 
veteran was unable to give a coherent account of the origin 
of his disability.  The veteran was obsessed by illegal 
drugs, as well as fantasies about prostitutes and racketeers.  
Questionable hallucinations were reported, though the veteran 
did not elaborate further.  The diagnoses at that time were 
schizophrenia, chronic, undifferentiated type and personality 
disorder.  

In addition to the psychological evaluations performed by 
private examiners, the claims file also contains numerous VA 
examination reports.  The veteran was first examined by VA in 
December 1989.  At that time he complained of sexually 
oriented thoughts, delusions of influence and control, and 
auditory hallucinations.    
He was diagnosed with paranoid-type schizophrenic disorder.  
The veteran was next examined by VA in October 1993.  That 
examination yielded a diagnosis of schizophrenia, paranoid, 
chronic.  The examiner noted that it was difficult to obtain 
a history of the veteran's illness, and the veteran would not 
state whether he was seeking treatment for the condition at 
that time.  

In September 1998 the veteran was again examined by VA.  
Regarding the veteran's medical history, it was noted that 
the veteran first received treatment in 1980, at which time 
he indicated a 3-year history of symptomatology.  It was also 
noted that earlier evaluations indicated a history of 
auditory hallucinations dating to childhood.  The examiner 
remarked that the veteran's vague history made the actual 
time of onset uncertain and subject to speculation.

The veteran's next VA examination was performed in November 
1998.  At that time the veteran stated that, during service 
he had somatic complaints and nervous problems.  He added 
that he heard voices during service.  The impression was 
schizophrenia, chronic-paranoid type.  An August 2000 VA 
examination revealed symptomatology consistent with past 
examinations.  The veteran was asked at what age he first 
heard voices.  He replied that when he was 9 or 10 he would 
hear Jesus talking to him while at church.  The examiner 
dismissed that reply as "unlikely."  The examiner commented 
that the veteran's response related to a cultural 
expectation, and that 9 or 10-year-old children did not 
typically have auditory hallucinations.  Thus, the examiner 
concluded that the veteran was not suffering from auditory 
hallucinations before he entered the military.  The diagnosis 
remained schizophrenia, chronic paranoid type.  

Most recently, the veteran was examined by VA in October 
2000.  The examiner addressed the question of whether the 
veteran's claims of auditory hallucinations from age 9 
demonstrate that his schizophrenia existed prior to service.  
He noted that, despite the point at which the veteran began 
to hear voices, a diagnosis of schizophrenia would require 
other symptoms as well.  Noting that treatment in January 
1978 revealed no evidence of psychosis, the VA examiner 
concluded that the veteran did not have schizophrenia while 
in service.  The examiner added, however, that the veteran 
relayed accounts of hallucinations and bizarre behavior while 
in service that would suffice to meet the criteria for a 
diagnosis of schizophrenia.  The examiner then noted that the 
veteran's ability to provide an accurate history of his 
illness was in doubt, since the veteran had such disorganized 
ideas.  Therefore, the January 1978 evaluation report was 
deemed to be a more definitive indication of the veteran's 
mental status during service.   
  
Also of record is a transcript of the veteran's April 1991 
hearing before the undersigned.  At that time the veteran 
testified that his schizophrenia symptomatology began during 
his second period of service.  He stated that he suffered 
depression at that time.  He also stated that he was 
paranoid.  The veteran reported that he had thoughts of 
different crimes running through his mind, and he said he 
felt like there was someone inside him telling him what to 
do.  He stated that the first time he sought psychiatric care 
following service was about 1978, with L.W.F.  He identified 
other caregivers that treated him, and stated that he also 
saw a psychiatrist while in jail.  The veteran further 
reported that in November 1976 he had a nervous breakdown.

Analysis

As previously stated, a successful service connection claim 
will contain the following three elements: (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  Pond v. West, 7 Vet. App. at 
341, 346.  As the medical evidence of record shows numerous 
diagnoses of schizophrenia, paranoid, chronic, there is no 
doubt of the existence of a current disability.  However, the 
record does not establish that manifestations of the 
veteran's schizophrenia were present in service or within the 
applicable presumption period.  The record does demonstrate 
that schizophrenia had its onset more than one year after 
service and that the most probative evidence of record 
indicates that schizophrenia is not related to service.

The veteran's enlistment examination did not note any 
psychiatric defects upon entering service.  Therefore, the 
presumption of soundness applies.  This presumption is not 
rebutted by the veteran's statements that he experienced 
auditory hallucinations since the age of 9 or 10.  No 
competent medical evidence exists to corroborate the 
veteran's history, and the VA examiner in August 2000 VA 
stated that it was unlikely that such symptomatology would 
exist at such a young age.  Moreover, as pointed out by the 
VA examiner in October 2000, the criteria for a diagnosis of 
schizophrenia require additional symptoms beyond 
hallucinations, and no additional symptomatology prior to 
service is shown by the record or is claimed by the veteran.  
Thus, the Board finds that the veteran did not have 
schizophrenia prior to service. 

While the service medical records document complaints of a 
"nervous reaction," and note treatment for questionable 
visual hallucinations and vague somatic complaints, no 
diagnosis of schizophrenia was rendered at that time.  
Instead, the veteran was deemed to have a passive-aggressive 
personality.  A full neurological consult was performed in 
January 1978, which found no evidence of organicity, 
psychosis, anxiety or depression.  The diagnosis of passive-
aggressive personality was confirmed.  Upon separation, no 
psychiatric condition was indicated.  The Board finds that 
great probative weight must be assigned to the clinical 
records from service demonstrating that the medical providers 
who examined and assessed the veteran at that critical time 
concluded that the appropriate diagnosis was a personality 
disorder, not an acquired psychiatric disability.

Similarly, no evidence exists to establish that the veteran's 
schizophrenia had its onset within the one-year presumption 
period following service.  The veteran's hearing testimony 
notes that he was treated for a "nervous breakdown" in 
November 1976, which falls within the presumption period.  
However, this nervous breakdown is not corroborated in the 
file and further, no medical evidence of record establishes 
that such a condition has any relation to his presently 
diagnosed schizophrenia.  

The first diagnosis of schizophrenia documented in the claims 
file was made in October 1980.  This diagnosis was confirmed 
in subsequent private evaluations in December 1980, October 
1982, June 1985, October 1987.  None of the examination 
reports written in connection with those evaluations contains 
a competent medical opinion that the veteran's current 
schizophrenia was incurred in active service or the 
applicable presumption period.  

VA examinations conducted in December 1989, October 1993, 
September 1998, November 1998, August 2000 and October 2000 
also failed to contain an opinion 
that the veteran's current disability had its onset in 
service or within one year subsequent to separation.   The 
examiner in October 1993 noted that it was difficult to 
obtain a history of the veteran's illness.  As such, an 
opinion as to when the veteran's schizophrenia had its onset 
was not offered at that time.  The VA examiner in September 
1998 similarly noted that the veteran's vague history made 
the actual time of onset uncertain and subject to 
speculation.  He noted that a 1980 treatment report indicated 
a 3-year history of symptomatology.  This is not confirmed by 
objective evidence of record, however.

The VA examination report dated October 2000 squarely 
addressed whether the veteran's schizophrenia came about 
during or within one year following service.  
The examiner opined that the currently diagnosed 
schizophrenia did not have its onset until after service.  In 
support if his conclusion, the examiner relied on the 
findings of a January 1978 evaluation which did not find any 
evidence of psychosis.  While the veteran described in-
service symptoms that would warrant a diagnosis of 
schizophrenia, the examiner stated that the veteran's own 
accounts of his medical history were not likely to be 
reliable, given his disorganized thought processes.  
Therefore, the objective January 1978 evaluation findings 
were more instructive as to the veteran's mental status in 
service than his own uncorroborated reports.  The Board finds 
the rationale of the VA examiner in October 2000 to be highly 
persuasive and entitled to more probative weight than all the 
other medical opinions of record.  The Board must further 
point out that no competent evidence of record contradicts 
this conclusion.  To the extent that the record contains a 
competent medical opinion that the date of onset of the 
psychosis is a matter of speculation, the Board must point 
out that pure speculation does not rise to the level of 
reasonable doubt.  38 C.F.R. § 3.102 (2001).

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim for entitlement to service connection for 
schizophrenia.  As there is not an approximate balance of 
positive and negative evidence regarding the merits of the 
appellant's claim that would give rise to a reasonable doubt 
in favor of the appellant, the benefit of the doubt rule is 
not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for schizophrenia is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

